'


                                                                                                                     '.
                                                                                                               .      .
        AO 106(Rev.01/09)ApplioationforaSearohWarrant                   ..         .                           '      '     .

                               ,                                        .        y. .   .            .         .           o.;
                                                                                                                             x tjs os
                                                                            .j          ,
                                                                                        . .ê .       .         . :          Ayaau s xml
                                                                                                                                     v crcoar

    '
             .
                                         UNITED gya
                                                  uyv
                                                    .
                                                    gy '
                                                       uy. l
                                                           ,.,.
                                                              Q
                                                              j
                                                              'y.
                                                                sâu.#jjr..
                                                                         ,
                                                                         .juyv
                                                                             h                                                   sNm &A
                                                                     oru,e                                                1.u 22 29,9
                                                        ' W estern DistrictofVirginia                                Jn
        .                                                                                                                        #


                     IntheMatteroftheSearchof                          )
                 Wr/e/ydescribethepropert
                                        ytobesearched                  )                                       .
                 orf&nlxt
                        hepersonbynameandaddress
                                               )                       )            CaseNo. j:jQ mj )Qû                          .
                           409GraceStreet                              )
                           GladeSpring,VA                              )                                                                '
                                                                       )
                                               APPLICAH ON FO R A SEARCH W ARRANT
                 1,afederallaw enforcementoG ceroran attom ey fortlke government requestasearcb warrantand state under
        penaltyofperjtttythat'lhavereasontobelievethatther:isnow concealedonthefollowingpersonorproperty
        located inthe          W estem             Districtof              Virginia               (identt
                                                                                                        ? thepersonordescribepropenyto
        besearchedandgivefalocadonl: 409Grace St,GladeSpring.VA (toincludethe residence,curtilage,garages,outbuildings,
                                     campers,personspresent,andvphiclespresent).AttachmentA consistsofa photograph
                                         ofthe residence.

                 n eperson orpropertytobesearched,described above,isbelievedto concealodentl
                                                                                           h thepersonorJelcrf& the
        propert
              y tobeseizeol See AttachmentB                                 '

                                                                                                         1.z


                 '
                 rhebasisforthesearchunderFed.R.Cn'm.P.41(c)is(checkoneormorell
                               '

                       Yevidenceofacnme,   .   .
                                                                               '
                       / contrabalq *uitsofcrime,orotlteritemsitlegallypossessed'
                                                                                ,
                       X propertydesignedforuse,intendedforuse,orusedincommittingacrime;
                       O apersön to bearrested ora person who istmlawfully restrnined.

                Thesearch isrelatedtoaviolationof               21 U.S.C.j 846/841(a)(1) ,andtheapplication isbasedonthese
        facts: See AttachmentG                                       and/or 841(a)(1) . '


                  V continuedontheAttàchedsheet.
                  o Delayednoticeof   days(giveexactendingdateifmoretllan30days:                                                )isrequested
                    tmder18U.S.C.j3103+ thebasisofwhichissetforth ontheattachedsheet.                                            .

                                                                                                 Appltcantj
                                                                                                          s Jfpilllzr:                      -'
                                                                                                                                             -

                                                                                            Brian Snedeker,SpecialAgent
                                                                                                 Printednametzal/ffle

        Sworn tobeforem eaad siN ed in m y prpsence.

        Date: çaallq                                                                               Judge'
                                                                                                        sJfpw pgre
        City and
               j state:       Abingdon Virginia                                                         ' Sargent,USMJ
                                                                                            Pam ela Meade                                        --
                                      ,
                                                                                                 Printedname CZ;J dtle                                .
                     Case 1:19-mj-00014-PMS Document 1 Filed 01/22/19 Page 1 of 7 Pageid#: 1
                     A TTA C H M EN T A




                     409 Grace St,Glade Spring,VA




Case 1:19-mj-00014-PMS Document 1 Filed 01/22/19 Page 2 of 7 Pageid#: 2
                                    ATTACHM ENT B


     1. M ethnmphetxmine,methamphetaminedistributionparaphernaliaincluding(butnot
        limitedto)scales,cuttingmaterialgpl%ticbaggies,wrappingmaterial;electronic
        commlmicationdevices(suchascellulartelephones)thatareusedtocommlmicate
        withotherdrugtraftk kers/co-conspirators; electronicequipmentused forcotmter-
        suw eillancetoincludevideosurkeillancesystemsandrelatedDVRS(digitalvideo
        recorders),scanners,andanti-buggingdevices.
     2. Firearms,including butnotlim itedto handgtms,ritles,and shotgunsthatare
        comm onlyused by individualsto protectcontrolled substancesand related drug
        proceeds/assets.Firearms,oftentimesstolenaarealso routinely bartered in exchange
        forcontrolled substances.

     3. Bpoks,records,ledgers,notes,and videospertainingto the illicitdistribution,
        ptlrchasing,and transporting ofmethamphetnm ine.

     4. M essages,letters,telephonenumbers,and addressesrelatingto custom ers,suppliers,
        and otherco-conspiratorsinvolved With theillicitdistribution,,ptlrchasing,and
        transporting ofm ethamphetamine.Thesem essages,letters,telephonemlmbers,
        and addressesmay bewritten on personalcalendars,perspnaladdressand/or
        telephonebooks,Rolodex type indices,notebooks,loosepiecesofpam r,and found
        in m ail.'                                                                             .

     5. Photop aphsandvideosdepictingm ethamphetnmine,drug distribution
        paraphernalia,substantialassets,co-conspirators,and personswith
        metlmmphetam ine,

     6. Books,ledgers,receipts,bank statem ents?cashier'schecks,and otheritems
        evidencingtheacquisition,secreting,transferringand/orconcealm entofassetsorthe
        expenditure ofnarcoticsproceeds.

     7. Item sorarticlesofpersonalpropertytendingto show ownership,dominion,or             .
        controlofthepremises/property/vehicles.Suchitemsorarticlesinclude(butarenot
        limitedto)personalidentiscation,personalcorrespondence,diaries,checkbooks, .
        notes,photop aphs,keys,receipts,m ail,m rsonaltelephoneand addressbooks,
        videos,andmotorvehiclerelateddocllments(titles/registrations).
$
 x

     8. Largeamountsofcurrency(exceeding$1000.00)orreadilytransportedassets
        whichareusedascashequivalents(cashier'schecks,jrepaidmoney/creditcards,
        moneyorders,gold,diamonds,preciousjewels,etc.)
     9. ltemslisted in Paragraphs3 through 7 m aybestored in digitalm edia.Therefore,
        digitalmedia(includingbutnotlimitedtocomputers/computerharddrives,digital
        videoreùorders(DVRs),floppydisks,CD's,flash/jllmpdrives,personaldigital
        assistants(PDA's),celltlartelephones/smartphones,digitalcsmeras,PODs,ipADs,
        etc.)aretobeseizedandexaminedfortheitemslistedinParapaphs3tllrough7.

     Case 1:19-mj-00014-PMS Document 1 Filed 01/22/19 Page 3 of 7 Pageid#: 3
)2
 1
 3
 4
 5
 6
 .
 T
 p
 o
 G
 b
 r
 A
 a
 s
 h
 t
 l
 e
 i
 D
 m
 S
 g
 V
 ,
 n
 u
 f
 d
 c
 v
 )
 y
 q
 k
 J
 /
 (
 w
 B
 2
 h
 m
 a
 o
 e
 s
 b
 t
 i
 S
 p
 0
 z
 n
 .
 f
 é
 R
 r
 d
 4
 ,
 G
 1
 l
 8
 u
 v
 c
 9
 g
 O
 D
 V
 A
 N
 x
 T
 k
 E
 (
 B
 e
 C
 a
 o
 i
 t
 m
 s
 n
 b
 h
 S
 F
 y
 r
 f
 .
 d
 1
 ,
 :
 2
 l
 I
 c
 9
 O
 7
 u
 v
 H
 0
 )
 V
 J
 p
 '
 M
 w
 g
 W
 8
 A
 T
 N
 U
 k(
  G
  D
  e
  a
  i
  o
  n
  h
  m
  s
  t
  f
  r
  d
  4
  1
  S
  l
  b
  .
  u
  y
  O
  c
  v
  )
  I
  z
  E
  0
  g
  9
  w
  p
  q
  N
  ,
  (
  D
  8
  e
  è
  a
  i
  k
  s
  6
  o
  h
  n
  t
  m
  A
  /
  r
  d
  x
  4
  G
  f
  1
  u
  .
  l
  c
  :
  2
  )
  b
  0
  v
  S
  y
  p
  g
  -
  a
  ,
Case 1:19-mj-00014-PMS Document 1 Filed 01/22/19 Page 4 of 7 Pageid#: 4
   Law enforcementperformedmultiplecontrolledpmchases(utilizingaconfidential
   sourceorsources)ofmethamphetnminefrom theSOlduring2018.
   DuringNovember2018,law enforcem entencountered Jason Galliherwith pistol
   ammlm ition on hisperson andrifleamm nnition in the centerconsole ofam otor
   vehiclehewasoperatingduring thecom seofatraffic stop and consentsearch.
   Iaaw enforcementwasunawareatthetimethatGalliherisa convicted felon whois
   on probation and hasa4thAm endmùntwaiver. An arrestwarrantforGalliherwas
   reçently issued charging Gallierwith being afelon in possession ofamm lmition.
   Thearrestwan'  anthasnotyetbeen sew ed.

   DuringDecember2018,a concerned citizen advised 1aw enforcementin Glade
   Spring,VA thatJason Galliherisin possession ofapistoland a tifle.

   During December2018,a concem ed citizen and neighborofJason Galliheradvised
   1aw enforcem entthattherewasaF eatdealoffootandvehicletrafficgoingto and
   f'
    rom Galliher'sresidence in Glade Spring!VA. The concerned citizen further
   advised thatthevehicleandfoott' rafficpnm arily occun'ed atnightand individuals
   wereoften parking in thearea and thenwalking toGalliher'sresidepce.
   Thisaffiantisawarethatsuch frequentvehicleand foottraflic goingto and from a
   residence,especially duringnighttimehours,isan indicatorofdrugtrafficking
   activity.

10.During mid-lanuary 2019,areliableconfidentialsourceadvised 1aw enforcem ent
   thatshe can purchasem ethamphetnmine from Jason Galliherin Glade Spring,VA.

   Thereliableconfidentialsourcehassuccessfullypedbrmedinexcessof(25)
   methsmphetaminecontolledpurchases(surkeilled,monitored,andrecordedby1aw
   enforcement)sincetheSummerof2018.Fiveoftheaforementionedcontrolled
   pm chasesoccuzred during mid-lanuary 2019.Thereliableconfidentialsourcehas
   also provided1aw erlforcem entwith information regarding severalwantedpersons
   andthe information wasinstrumentalin theapprehension ofsaid wanted persons.

11.Duringthelast(72)hours,anotherconcemed citizenandneighborofJasonGalliher
   advised 1aw enforcem entthatthereisa greatdealoffootand vehicletraflic going
   to andfrom Galliher'sresidence duringthenighttim ehoursin Glade Spling,VA.

12. Jason Galliher'scriminalhistory includesan August7,2017 conviction forfelony
    distribution/accom modation ofmethamphetamine.Galliheriscurrently on
    supervised probation in relation to theaforem entioned conviction. OneèfGalliher's
    superdsing probation oftkersadvised thisaffiantthatGalliherwillnotreportas
   instructedandwillnotsubmittoadrugscreen.Theseactions(andothers)have
   resultedin Galliherbeingcharged* 111aprobaùonWolation(disposiéonpending).
   Gallihercurrently hasa4thAm endmentwaiverwhileheison supervised probation.

13. Thisaffiantisawarebased on histraining,experience,andconversationswith other
    1aw enforcem entofiicersthatindividualswho distributeand/orconspireto distribute

Case 1:19-mj-00014-PMS Document 1 Filed 01/22/19 Page 5 of 7 Pageid#: 5
   m ethamphetaminetypically m aintain m ethnmphetami
                                                    lne, m etham phetam ine
   disi butionparaphernalia(small,plastic,Ziploc-typebaggies,digitalscales,etc.),
   notes,records,messages,andtelephonenllmbers(pertainingtomethnmphetmine
   trafficldngrelatedconocts/co-conspkators/customers),andotheritemsaslistedand
   explainedonAttachmentB (oftheApplicationandAffidavitforSearchW arrantto
   whichthisaffidavitisattached)ontheirpersons,insidetheirresidences.garages,
   outbuildings/bams,cnmpers,vehicles(orthevelliclestheyoperate),andl  'nsideof
   vehiclesregistered to otherpersonswhen thosevehidesareparked atthe
   trafficker's/conspirator'sresidence/property.

14.Thisafliantisawarebased on ltistraining,experience,and conversationsWith other
   1aw enforcem entoftk ersthatpersonswho distributeand/orconspireto distribute
   m ethamphetamineroutinely haveindividualswho are custom ersand/orco-
   conspiratorspresentattheirresidences,garages,outbuildings/barns,and campers.
   Thesecustom ers/co-conspiratorsaretypically drug usersand drugtraftk kers
   themselvesastheygenerallysellsome(ifnotall)ofthemethamphetaminethey
   purchasein orderto makeaprofit,pay fortheirown drug habits,orboth.These
   custom ers/co-conspiratorsoften illegally possessm ethamphetnm ineand druguse
   paraphernnliaalongwithnotes,records,messages,and telephonenllmbers
   (pertainingtotheacquisition/distributionofmetlmmphetsmine),andotheritemsas
   listedandexplainedonAttachmentB (oftheApplicationandAffidavitforSearùh
   W an'anttowhichthisaffidavitisattached)ontheirpersonsandintheirvehicles(or
   thevehiclestheyoperate)whichareoRentimesparkedatthetmfficker'sresidences.
15.M etham phetaminetraffickersareregtllarly folmd to bem ethamphetam ineusersas
   well.M ethamphetnmineuseroutinely céusesindividualstoactin aparanoid,
   aggressive,and ofteném espanicked msnnertherebypresenting a signifk antly
   increased levelofdangerto law enforcement. M ethamphetam inelaftk kers
   routinely maintain/utilizefirearmsto protecttheirm ethamphetnm ine,related
   froceeds,andsaleslocations,andthtlspresentasignificantlyincreasedlevelof
   dangerto 1aw enforcem ent.Based upontheaboveand the information contained
   withl
       'n:7and!8,thisaffantbelievesthereisreasonablesuspicionthatu ocldng
   and annolmcing thepresenceof1aw enforcem entofficersatthetim e oftheexecution
   ofthisser ch warrantwould provedangerousto the1aw enforcem entox cers
   involvedintheexecution ofthe search warrant.

16.Jmson Galliher'sknownresidenceis409CyraceSt,GladeSpring,VA (locatedwithin
   theW esternDistrictofVirginia).
17.Based upon thefactssetforth above,Ibelievelhere isprobable causeforthe
   issuanceofasearch waaantfortheprem iseslœ own as409 Grace St,Glade Spring,
   VA asthereisprobablecausetobelievethatthereisevidenceofaviolation of 21
   USC 841(a)(1)and846/841(a)(1)atsaidpremises.




Case 1:19-mj-00014-PMS Document 1 Filed 01/22/19 Page 6 of 7 Pageid#: 6
           <
                                                5 /-pQ-po/q
 BrianSnedeker,SpecialAgent(DEA)                    D ate


Subscribed and swornto beforem e,thisthe   A .i dayor                         J o/ç
in Abingdon,Virginia.


                                                Pam elaM eade Sargent
                                              United StatesM agistrateJudge
                                               W estern DistrictofVirginia




sx n by:


      /s/RoyF.Evans                           01-22-2019
    Roy F.EvansjSAU SA                           D ate




Case 1:19-mj-00014-PMS Document 1 Filed 01/22/19 Page 7 of 7 Pageid#: 7
